ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-183 concluding that FREDERIC H. BROOKS, formerly of EAST ORANGE, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.15(a) (failure to safeguard funds), RPC 1.15(d) (failure to maintain required attorney trust and business account records), RPC 8.4(e) (dishonesty, fraud, deceit or misrepresentation) and R. 1:21— 6 (recordkeeping violations), and good cause appearing;
It is ORDERED that FREDERIC H. BROOKS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.